DOWDELL, C. J.
The bill in this case is filed for the 'rescission and annulment of a contract on the grounds of misrepresentation and fraud. In the case of Southern States Fire & Casualty Co. v. R. L. Whatley, 173 Ala. 101, 55 South. 620, recently before this court, on substantially the same allegations as contained in the present bill, the bill was held to contain equity.
The main question presented for our consideration on this appeal is one of fact. A careful consideration of all of the evidence in the record satisfies us that the charges of misrepresentation and fraud as to a material fact, as made in the bill, have been sustained by the weight of the evidence, and such was the conclusion of the chancellor. A rehearsal of the evidence here could serve no good purpose. The weight of the testimony shows that the representations made to the complainant, and which induced the complainant to enter into the contract, were false. And if the misrepresentations were so made, the only reasonable conclusion,-under all of the evidence, to be drawn, is that they were made with the intention to deceive. That the misrepresentations were as to material facts seems not to be questionéd, and such was our conclusion, on substantially the same state of facts alleged in the bill, in the Whatley Case, supra, in sustaining the equity of the bill. That such misrepresentations constituted legal fraud, we think cannot be doubted. The law on this subject, as codified in section 4298, Code 1907, reads as follows: *3“Misrepresentations of a material fact, made willfully to deceive, or recklessly without knowledge, and acted on by the opposite party, or if made by mistake and innocently, and acted on by the opposite party constitute legal fraud.”
The chancellor in his decree made a mistake in the computation of interest. It appears that in the note of $520, given by the complainant, interest to the amount of $20 was included. Interest, therefore, for the time named in the decree, should have been calculated on $500, instead of $520. This error will be corrected here, and, as corrected, the decree will be affirmed.
Affirmed.
All the Justices concur.